DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/507,035 filed on 07/10/2019 presents claims 1-21 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plugin server configured to…” or “the plugin server further configured to…” in claims 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 1, 2, 6-9, 13-16, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Carpentier et al. (US 2018/0322136 A1) (hereinafter Carpentier) in view of Chen et al. (US 2018/0026831 A1) (hereinafter Chen)

As per claim 1, Carpentier A method to operate plugins in a virtualized computing environment, the method comprising: installing the plugins at a plugin server remote from a management server for the virtualized computing environment, for execution remotely from the management server (e.g. Carpentier; [Figs. 2-3] discloses computing environment comprising central server (250) with plug-in functions, server (150) and client devices.  [Fig. 3] [0088] discloses central server comprising a plug-in function store which stores/installs the source code and executable binary code for plug-in functions.); loading, via a first port of a reverse proxy of the management server and into a user interface of a web client, elements of a core user interface from the management server; loading, via a second port of the reverse proxy of the management server and into the user interface of the web client, elements of a first plugin from the plugin server (e.g. Carpentier; [Fig. 2] [0074-0075] discloses client computer includes WebDav client, presentation application and rendering application.  The user interface is fixed and standard. Presentation application may be any standard application executing on the client computer in which folders and files are presented or displayed.  For example, application 172 may be a generic browser that displays folders and files, in which the plug-in function appears as a folder inside of a mounted drive icon on the client computer.  Once a plug-in function is executed and a user views a file in a folder using the It is implied that the server computer 32 acts as reverse proxy server to communicate information between the client device and the central server comprising plug-in functions.   [0082-0084] loading user interface of a web client and element of plug-in into the user interface.  For example, the client computer is loaded with WebDAV client and presentation application such as a browser.  The browser receives standard HTTP response from WebDAV API of the server and the browser then displays the folders, files or the information provided by a particular plug-in function on the client computer.  Also see [0088-0091] [Fig. 3].); and isolating at least some of the loaded elements of the first plugin from the core user interface (e.g. Carpentier; [0100] [0107-0109] discloses virtualization module uses features of the Linux kernel to provide isolation to each plug-in function so that the plug-in function does not have any .
As discussed above, Carpentier discloses installing plug-in functions, loading user interface of WebDAV client and loading information provided by the plug-in functions into the user interface via any means of network communication protocol.  This implies that server computer (132 or 150) acts as a claimed reverse proxy that performs above features.  Carpentier does not expressly disclose using a reverse proxy of the management server to provide communication between plug-in server comprising plug-in functions, the server computer 132 and the client computer.
However, Chen discloses using a reverse proxy of the management server to communicate/load elements between management server, plug-in server and the client device (e.g. Chen; [Figs. 1, 3 and 4] clearly discloses utilizing a reverse proxy server to communicate information between a client browser of the client device, Web server and WOL agent device.  HTTP requests and responses are communicated between client device and Web server using Reverse proxy server.  [0013] discloses browser may utilize the reverse proxy server to access the web server in order to display the web page on a display module of the client device.  The reserve proxy server sends the client request to the web server.  After the reserve proxy server obtains the response from the web server, the reverse proxy server will forward the response to the browser on the client device. [0019-0023] discloses the browser may send an HTTP request to reverse proxy, the reverse proxy server may forward the HTTP request to the web server, and the web server may process the request, and then send back an HTTP response.  The reverse proxy may send the HTTP response to the client browser to display the contents. [0015] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of establishing communication between client device and web server to communicate requests and responses between the client device and the web server using a reverse proxy server as taught by Chen into Carpentier because in this scheme the client device and web server are not directly connected, the possibility of the web server being invaded can thus be reduced (see Chen; [0036]). It also establishes communication between the client and the server without requiring additional complicated settings or other applications.  It also eliminates need for client device to continuously perform polling upon the web server.  The scheme raises overall efficiency without continuously performing polling, thus preventing the issue of wasting network bandwidth (see Chen; [0013] [0039]).

As per claim 2, the combination of Carpentier and Chen discloses The method of claim 1 [See rejection to claim 1 above], further comprising: loading, via the second port of the reverse proxy of the management server and into the user interface of the web client, elements of a second plugin from the plugin server; and isolating the loaded elements of the first plugin from the loaded elements of the second plugin (e.g. Carpentier; [0074-0075] discloses client computer includes WebDav client, presentation application and rendering application.  The user interface is fixed and standard. Presentation application may be any standard application executing on the client computer in which folders and files are presented or displayed.  For example, application 172 may be a generic browser that displays folders and . 

As per claim 6, the combination of Carpentier and Chen discloses The method of claim 1 [See rejection to claim 1 above], wherein forwarding/redirection rules to the plugin server are registered with the reverse proxy (e.g. Chen; [0004] discloses the reverse proxy server receives a request from a client device, the reverse proxy server refers to the state of the web server to decide whether to assign a WOL task to the WOL agent device.  The WORL task comprises waking up the web server, so the reverse proxy server can access the web server to forward the client request to the web server.  [0020] discloses the reserve proxy server forwards the HTTP request to the web server only when the current state of the web server is power on.  [0025] discloses the reverse proxy server refers to the latest information reported by the WOL agent device to decide whether to wake up the web server.  [0030-0031] discloses the reverse proxy server is updated/aware with the current state of web server and based on the updated state of web server, the reverse proxy server decides when to forward the HTTP request to the web server.  Carpentier; [Fig. 2] [Fig. 4] [0093-0097] also discloses server 150 comprises WebDAV API module and Authentication/Authorization Module.  The WebDAV module listens for client requests for plug-in functions and the authentication/authorization module handles the . 

As per claim 7, the combination of Carpentier and Chen discloses The method of claim 1 [See rejection to claim 1 above], wherein the elements of the first plugin include user interface elements that extend functionality of the core user interface (e.g. Carpentier; [0012-0024] discloses different embodiments where a plug-in function executes on a remote computer and returns the list of contents to be displayed in a hierarchy of a user interface of the client device.  [0009-0010] discloses plug-in function processes/combines data in order to present the appropriate result to the user.  For example, folders and files may be created on the fly, in real-time, as the plug-in function executes.  The user views a hierarchical file system including folders and files created by executing the plug-in function on a remote computer.  [0019] discloses a plug-in function executes on a remote computer in daemon ode and displays on the client device a user interface that includes a folder icon.  The function sends web page for display on the computing device and it receives a metadata value input by the user.  The function executes using the metadata value in order to produce a result. [Figs. 10A-10F, 12A-12F, 14A-14D and related description] disclose extending functionality of the user interface by displaying results/contents produced by executing plug-in function on a remote computer.). 

As per claims 8, 9, 13 and 14, these are medium claims having similar limitations as cited in method claims 1, 2, 6 and 7, respectively.  Thus, claims 8, 9, 13 and 14 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 2, 6 and 7, respectively.

As per claims 15, 16, 20 and 21, these are system claims having similar limitations as cited in method claims 1, 2, 6 and 7, respectively.  Thus, claims 15, 16, 20 and 21 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 2, 6 and 7, respectively.


Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Carpentier in view of Chen and further in view of Bibbey et al. (US 2013/0190080 A1) (hereinafter Bibbey)

As per claim 5, the combination of Carpentier and Chen discloses The method of claim 1 [See rejection to claim 1 above], but does not expressly disclose further comprising registering the plugins installed at the plugin server with an extension manager of the management server. 
However, Bibbey discloses registering the plugins installed at the plugin server with an extension manager of the management server (e.g. Bibbey; [Fig. 2] [0026-0032] [0037] discloses a plugin repository containing plugins (206), plugin catalogs (208) and plugin metadata (222) and host application shell that downloads plugin catalog (210) then uses the discovery routines and classes in application plugin catalog (210) to locate and download the plugins defined for the application in application plugin catalog (210).).


As per claim 12, this is a medium claim having similar limitations as cited in method claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

As per claim 19, this is a system claim having similar limitations as cited in method claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Allowable Subject Matter
Claims 3-4, 10-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Coleman et al (US 20190121963 A1)– “Each browser process may be associated with a respective instance of the browser application. For example, an instance of the browser application (e.g., a browser instance) may instantiate its own isolated computing environment (e.g., sandboxed computing environment), firewall, and/or untrusted memory space. One or more plugins may be installed in a browser application that may enable the isolated computing environment, untrusted memory space, and/or use of the untrusted memory space. Additionally, one or more plugins may be installed in a browser application. The one or more plugins may enable one or more isolated computing environments and/or one or more internet isolation firewall(s) (e.g., to segregate the untrusted memory space(s)). The one or more plugins may be configured to enable one or more or any combination of the features described herein.” 

Dorwin (US 9542368 B1)–“ A method, apparatus, and manufacture for instantiating a browser plugin is provided. A client web browser of a client is employed to instantiate a browser plugin for the client web browser. Next, the client web browser is employed to obtain a reference to the browser plugin. Then, a command is given to the browser plugin via the reference to the browser plugin. The browser plugin is 

Kaegi (US 20130145361 A1) – “A method for discovering and installing web application plugins is disclosed. In one embodiment, such a method includes initiating a client-side component of a server-based web application. The client side-component hosts a first document. The method opens an inline frame, such as an IFrame or Web Worker, within the first document that hosts a second document. The method uses cross-document messaging to communicate, from the second document to the first document, metadata describing a plugin's capabilities and metadata describing an API to access the plugin's capabilities via cross-document messaging. The method utilizes the capabilities of the plugin using cross-document messaging in accordance with the API. A corresponding system and computer program product are also disclosed.”

Labour et al. (US 9009739 B2) – “a system that executes plugin for a web browser. During operation, the system obtains the plugin as a native code module and executes the native code module in a secure runtime environment. Next, the system enables communication between the native code module and the web browser by providing an interface bridge between the native code module and the web browser.”

Johansson et al. (US 9785772 B1) – “In some embodiments, the add-on management system 104 may execute the add-on 122 in a sandbox environment to observe the manner in which the add-on 122 executes. For example, a system administrator may review the add-on inventory of the user device 102A and identify the newly installed add-on 122 as unknown (e.g., neither approved nor blocked). The administrator may launch the add-on 122 in a secure, sandbox environment”

Spence (US 20200019413 A1)- “The server side computing services, referred to as server processes, are implemented as stand-alone server plug-ins that can be loaded and instantiated into a remote server at run time. Once loaded, each server process exports a process specific command and control interface that can be discovered and invoked by any client side machine.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 14, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196